DETAILED ACTION
The Office Action is responsive to the communication filed on 1/10/2022.
Claims 16-29 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 16-26
Regarding claim 16, the prior art as described in the prosecution history describes:

    PNG
    media_image1.png
    95
    545
    media_image1.png
    Greyscale


However, regarding claim 16, the prior art as described in the prosecution history does not describe:

    PNG
    media_image2.png
    260
    523
    media_image2.png
    Greyscale

 
Dependent claims 17-26 depend from independent claim 16 and are allowable for the same reasons as described above.


Claim 27
Independent claim 27 is substantially similar to independent claim 16 and is allowable for the same reasons as outlined above with respect to claim 16.  


Claim 28
Independent claim 28 is substantially similar to independent claim 16 and is allowable for the same reasons as outlined above with respect to claim 16.  


Claim 29
claim 29 is substantially similar to independent claim 16 and is allowable for the same reasons as outlined above with respect to claim 16.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christopher E. Everett/Primary Examiner, Art Unit 2116